71 B.R. 216 (1987)
In re OLYMPIC FOUNDRY CO., a Washington corporation, Debtor.
The STATE of Washington, Appellant,
v.
Donald L. GINSBERG, Trustee, Appellee.
BAP No. WW 86-1669 EAsMe Adv. No. 85-0222, Bankruptcy No. 83-03853.
United States Bankruptcy Appellate Panels of the Ninth Circuit.
Argued and Submitted January 22, 1987.
Decided March 23, 1987.
James R. Tuttle, Asst. Atty. Gen., Department of Revenue; Olympia, Wash., for appellant.
David A. Webber, Beresford, Booth, Baronsky & Trompeter, Seattle, Wash., for appellee.
Prior report: Bkrtcy., 63 B.R. 324.
SIDNEY C. VOLINN, Bankruptcy Judge.
REVERSED AND REMANDED.